DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's arguments filed 1/20/2020 have been fully considered but they are not persuasive.
Currently
Previous
1. (Currently Amended) A method for sharing sensor data between a wireless device that is a mobile and a cluster of wireless devices that store sensor data, the method comprising:


(a) transmitting, by a wireless device that is mobile responsive to receiving a request from a cluster of wireless devices,  response comprising information identifying the wireless device, to the cluster of wireless devices that stores sensor data; 


the cluster of wireless devices, the response from the wireless device; 

(c) establishing, by the cluster of wireless devices responsive to and using the response, a time synchronized two way wireless communication with the wireless device while at least temporarily in wireless range of each other; and 
(d) receiving, by the wireless device via the time synchronized two way wireless communication, sensor data stored at the cluster of wireless devices.

(a) transmitting, by a first cluster of wireless devices of a plurality of clusters of wireless devices, a beacon comprising information identifying the first cluster of wireless devices, the plurality of clusters of wireless devices comprising at least one cluster of wireless devices that is mobile and at least one cluster of wireless devices that stores sensor data; 
the beacon from the first cluster of wireless devices; 
(c) establishing, by the second cluster responsive to and using the beacon, a time synchronized two way wireless communication with the first cluster; and 


(d) receiving, by one of the first cluster or the second cluster via the time synchronized two way wireless communication, sensor data stored at the at least one cluster of wireless devices.


Regarding to the different show above as the wireless device response to request from cluster to the cluster of wireless communicate to each other, and since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471